Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Firstly, Applicant’s Terminal Disclaimer, filed on 03/23/2022, renders moot the issue of obviousness type double patenting with patent 10,996,545 despite the claims of the patent anticipating the claims of the current application (the patent claims include an element in the form of a casing with a second light transmission hole and are thus not identical to the current application claims, but otherwise match the claims of the current application). 
With regard to the prior art: The prior art, alone or in combination, does not disclose nor indicates that a person having ordinary skill in the art at the time of filing would have found obvious the claimed combination of limitations in an aperture switching device or camera device incorporating the same. The prior art aperture units which make use of shape memory alloy elements (also called an SMA or, less commonly, “memory metal”) do not use the claimed combination of the shape memory alloy being in the form of a wire which is clamped to the base and connected to a movable “bump” that is slidably disposed in a groove formed in that same base and the claimed elastic member which is between a base position regulating part and the 
Systems which use a sliding member with a bump are known, see Han (US Patent 8,717,493 B2), but these prior art systems use electromagnetic actuation and the sliding element itself is part of the motor and as a result the prior art does not appear to teach towards having an SMA element drive the slider but instead a complete replacement of the sliding mechanism by the SMA element in a manner similar to the direct actuation units noted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852